EXHIBIT 10.4
 

 
FOURTH AMENDMENT
TO
PURCHASE AGREEMENT
 
THIS FOURTH AMENDMENT TO PURCHASE AGREEMENT (this "Fourth Amendment") is made as
of this 19th day of December, 2013, by and between TPG, L.L.C. a Louisiana
limited liability company ("Seller") and ASSURED PHARMACY, INC., a Nevada
corporation ("Buyer"), and amends that certain Purchase Agreement dated as of
December 15, 2006 by and between Seller and Buyer, as amended (the "Purchase
Agreement").
 
WITNESSETH
 
WHEREAS, Seller and Buyer desire to amend the Purchase Agreement in order to
revise the payment terms for amounts due related to the purchase of the Seller’s
Shares, and to set forth additional terms related to such purchase.
 
NOW, THEREFORE, in consideration of the Recitals and of the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:
 
1.           Defined Terms.  Capitalized terms used but not defined in this
Fourth Amendment shall have the meanings given to them in the Purchase
Agreement.
 
2.           Amendment.  Section 1(B) is hereby amended and restated in its
entirety as follows:
 
(B)           The sum of $382,500 is payable or was paid as follows:
 
(i) $322,500 was paid by Buyer prior to the execution of this Fourth Amendment;
 
(ii) The outstanding balance of $60,000 is payable as follows:
 
(a) Six (6) consecutive monthly installments of $2,000 payable on or before the
1st of each month commencing in December 2013 through May 2014; and
 
(c) Sixteen (16) consecutive monthly installments of $3,000 payable on or before
the 1st of each month commencing in June 2014 through October 2015;
 
3.           Amendment.  The Agreement is hereby amended by adding new
Section 1(C) which shall read as follows:
 
After the execution of this Fourth Amendment To Purchase Agreement , Buyer shall
issue to Seller or Seller's designee(s) 200,000 restricted shares of the Buyer’s
common stock (“Initial Shares”), the initial price per share of common stock is
$0.25 per share (“Initial Price”).
 
4.           Representations and Warranties. Each Party hereby represents and
warrants, on and as of the execution date of this Fourth Amendment, that (i) the
representations and warranties contained in the Purchase Agreement are true and
correct in all material respects on and as of the execution date of this Fourth
Amendment, both immediately before and after giving effect to this Fourth
Amendment, and (ii) this Fourth Amendment has been duly authorized, executed and
delivered by such Party and constitutes the legal, valid and binding obligation
of such Party enforceable against it in accordance with its terms.
 
 
 
 


 
Page 1 of 4

--------------------------------------------------------------------------------

 




5.                      Certain Adjustments.
 
(a)  Stock Dividends and Stock Splits.  If Buyer, at any time prior to the
completion of all payments set forth in Section 2(B) above: (i) pays a stock
dividend or otherwise makes a distribution or distributions payable in shares of
common stock on shares of common stock or any common stock equivalents), (ii)
subdivides outstanding shares of common stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
common stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the common stock, any shares of capital stock of
Buyer, then the Initial Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of common stock (excluding any treasury
shares of the Company) outstanding immediately before such event, and of which
the denominator shall be the number of shares of common stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.


(b)  Subsequent Equity Sales.  If, at any time prior to the completion of all
payments set forth in Section 2(B) above,  Buyer sells or grants any option to
purchase or sells or grants any right to reprice, or otherwise disposes of or
issues  any common stock or common stock equivalents entitling any person to
acquire shares of common stock at an effective price per share that is lower
than the Initial Price, subject to adjusts for stock dividends and stock splits,
it will be considered a "Dilutive Issuance", then the initial stock price shall
be reduced to equal the Dilutive Issuance stock price and the number of shares
issued set forth in Section 3 above will be increased by multiplying the Initial
Shares (200,000) by the Initial Price ($0.25 per share), then dividing by the
Dilutive Issuance price for a total adjusted number of common shares. The
Initial Shares of 200,000 are then subtracted from the adjusted number of common
shares to determine the additional common shares  due to the Seller  ((200,000
shares x $0.25 per share) /(Dilutive Issuance price )) – 200,000 shares =
additional common shares due to the Seller.  The additional common shares due to
the Seller as a result of a Dilutive Issuance shall be issued to the Seller upon
completion of payments set forth in Section 2 (B) above.


6.         Waiver. Seller hereby waives any and all prior defaults, late fees or
other claims for obligations of Buyer that may have accrued under the Purchase
Agreement or the Promissory Note between the Parties dated December 15, 2006,
prior to the execution of this Fourth Amendment.


7.            Miscellaneous.
 
 (a)           No Other Amendments.  Except as specifically set forth in this
Fourth Amendment, the Purchase Agreement shall remain in full force and
effect.  Each of the Parties acknowledges and agrees that the changes to the
Purchase Agreement effected by this Fourth Amendment are intended to be
structural only and that nothing contained in this Fourth Amendment is intended
to, nor will anything contained in this Fourth Amendment be deemed or construed
to, modify the substantive rights and obligations, economic and otherwise, of
the Parties as set forth in the Purchase Agreement prior to this Fourth
Amendment.
 
 
 

 
 
Page 2 of 4

--------------------------------------------------------------------------------

 




 
(b)           References.  All references to the Purchase Agreement in the
Purchase Agreement or any document or instrument executed or delivered pursuant
thereto shall be deemed to be a reference to the Purchase Agreement as amended
by this Fourth Amendment.
 
(c)           Amendment and Waiver.  This Fourth Amendment may only be amended
if such amendment is set forth in a writing executed by Seller and Buyer.  No
waiver of any provision of this Fourth Amendment shall be binding unless such
waiver is in writing and signed by the Party against whom such waiver is to be
enforced.  No failure by any Party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Fourth Amendment or to exercise
any right or remedy consequent upon a breach thereof will constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
 
(d)           Severability.  Whenever possible, each provision of this Fourth
Amendment will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Fourth Amendment is held to
be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Fourth Amendment.
 
(e)           No Strict Construction.  The language used in this Fourth
Amendment will be deemed to be the language chosen by the Parties to express
their mutual intent.  In the event an ambiguity or question of intent or
interpretation arises, this Fourth Amendment will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Person by virtue of the authorship of any of the
provisions of this Fourth Amendment.
 
 
 
 [Signature page follows.]
 
 
 
 
 


 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
 
 

 
IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be duly
executed as of the day and year first above written.
 

 
TPG, L.L.C.
     
 
 
By: /s/        William
Davis                                                                 
William Davis, Manager
             
ASSURED PHARMACY, INC.
             
 
By:/s/         Robert
DelVecchio                                                        
    Robert DelVecchio, Chief Executive Officer



 
 
 
 
 


 


 
Page 4 of 4

--------------------------------------------------------------------------------

 

